DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the RCE filed on 07/21/22. In view of the amendment to the claims and prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1,5,9,12,13,18-20 and 23-28 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.          The following is an examiner's statement of reasons for allowance: 
      Conventional or closest prior art of record such as  Choi et al. ‘839 teaches using different antennas to determined the distance to a device using Bluetooth communication and radio waves. The prior art of record fails to teach or suggest a terminal (method or computer program) to establish wireless LAN communication with the apparatus using connection information included in the received Bluetooth signal according to the calculated direction satisfying a predetermined condition, and transmitting a job to the apparatus via the established wireless LAN communication, as  
amended claims 1, 19 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 29, 2022